—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about November 9, 1992, which, inter alia, granted plaintiff’s motion for summary judgment and directed partition of the property, unanimously affirmed, with costs against defendant-appellant.
As the parties, who took title to these premises as husband and wife, were never legally married, they hold the premises as joint tenants (EPTL 6-2.2 [c]). It is not disputed that plaintiff contributed equally to the purchase of the premises, and there is no reason to question the determination of the IAS Court that the parties intended to have identical interests in the premises. Clearly, plaintiff’s delay in bringing this action did not amount to laches, and any issue as to defen*387dant’s entitlement to reimbursement for expenses incurred in maintaining the premises is a matter, as the IAS Court observed, to be determined at an accounting (see, Russo Realty Corp. v Wilbert, 98 AD2d 745). Concur—Rosenberger, J. P., Wallach, Ross, Kassal and Nardelli, JJ.